     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 1 of 16 Page ID #:15750




 1    TRACY L. WILKISON
      Acting United States Attorney
 2    SCOTT M. GARRINGER
      Assistant United States Attorney
 3    Chief, Criminal Division
      JONATHAN GALATZAN
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
      Assistant United States Attorney
 6    Asset Forfeiture Section
           1400 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-5421
           Facsimile: (213) 894-0142
 9         E-mail:   brent.whittlesey@usdoj.gov
10    Attorneys for Plaintiff
      United States of America
11
                              UNITED STATES DISTRICT COURT
12
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                      WESTERN DIVISION
14
15      UNITED STATES OF AMERICA,             No. CR 20-00579-SVW-2
16                       Plaintiff,           GOVERNMENT'S APPLICATION FOR
                                              PRELIMINARY ORDERS OF
17                  v.                        FORFEITURE AGAINST DEFENDANT
                                              MARIETTA TERABELIAN
18      RICHARD AYVAZYAN,
             Aka “Richard Avazian” and        Sentencing Hearing
19      “Iuliia Zhadko,” et al.
                                              Date: October 4, 2021
20                                            Time: 11:00 a.m.
                         Defendants.          Courtroom: 10A
21
22
23
24
25          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26          Plaintiff United States of America, by and through its
27    counsel of record, the United States Attorney for the Central
28    District of California and Assistant United States Attorney
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 2 of 16 Page ID #:15751




 1    Brent A. Whittlesey,      hereby applies for issuance of a
 2    Preliminary Orders of Forfeiture (“POFs”) lodged
 3    contemporaneously herewith,1 pursuant to Fed. R. Crim. P. 32.2(b)
 4    and with respect to questions 1 through 64 and defendant’s
 5    guilty conviction on Counts One, Two through Twelve, Thirteen
 6    through Twenty, and Twenty-six of the First Superseding
 7    Indictment as to the following property (“Forfeitable Property”)
 8    to be forfeited to the United States of America:
 9            a.   $74,557.79 in bank funds seized from Bank of America
10    account number ending in 7695 held in the name of Allstate
11    Towing & Transport LLC;
12            b.   $65,990.43 in bank funds seized from Bank of America
13    account ending in 9700 held in the name of Runyan Tax Service
14
      Inc.;
15
              c.   $451,185.00 in U.S. Currency seized on November 5,
16
      2020, in various areas and backyard of a Tarzana, California
17
      residence;
18
              d.   One Audermars Piguet, Royal Oak 18 carat rose gold
19
      wrist watch, model 26331, serial number J52335 seized on
20
      November 5, 2020 in various areas and backyard of a Tarzana,
21
      California residence;
22
23            e.   One Rolex Datejust stainless steel wrist watch, model

24    126334, serial number 4U95Z313 seized on November 5, 2020 in

25    various areas and backyard of a Tarzana, California residence;

26    1 The government has lodged a total of four POFs – one for each
      of the three real properties described below and one for the
27
      remaining assets. Individual POFs are required for each parcel
28    of real property because orders purporting to effect title to
      multiple parcels of real property cannot be recorded.
                                           2
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 3 of 16 Page ID #:15752




 1          f.     One Audemars Piguet, Royal Oak Offshore black ceramic
 2    wrist watch, serial number K23313 seized on November 5, 2020 in
 3    various areas and backyard of a Tarzana, California residence;
 4          g.     One Audemars Piguet Royal Oak Offshore black ceramic
 5
      wrist watch, serial number LU44845K seized on November 5, 2020
 6
      in various areas and backyard of a Tarzana, California
 7
      residence;
 8
            h.     One Audemars Piguet Royal Oak stainless steel wrist
 9
      watch, serial number LW3397N seized on November 5, 2020 in
10
      various areas and backyard of a Tarzana, California residence;
11
            i.     One Rolex Day-Date watch, serial number W44P7238
12
      seized on October 20, 2020 at the Miami International Airport
13
      from Richard Ayvazyan and Marietta Terabelian;
14
15          j.     Sixty Gold Bullion Coins seized on November 5, 2020 in

16    various areas and backyard of a Tarzana, California residence;

17          k.     One 14 carat yellow gold 24” neck chain seized on

18    October 20, 2020 at the Miami International Airport from Richard

19    Ayvazyan and Marietta Terabelian;
20          l.     One Pair of 14 carat white gold earrings with diamond
21    stud seized on October 20, 2020 at the Miami International
22    Airport from Richard Ayvazyan and Marietta Terabelian;
23          m.     The real property located at 4910 Topeka Drive,
24    Tarzana, California, APN: 2176-029-031, more particularly
25
      described as:
26
            DESCRIPTION: THE LAND REFERRED TO HEREIN IS SITUATED IN THE
27
            COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS
28
            DESCRIBED AS FOLLOWS:

                                           3
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 4 of 16 Page ID #:15753




 1          PARCEL 1:
 2          THOSE PORTIONS OF LOT 71 and 72 OF TRACT 2605, IN THE CITY
 3          OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
 4          AS PER MAP RECORDED IN BOOK 27 PAGE 55 ET SEQ. OF MAPS, AND
 5
            THAT PORTION OF PARCEL "A” OF PARCEL MAP L.A. NO. 2015 AS
 6
            PER MAP FILED IN BOOK 32 PAGE 19 OF PARCEL MAPS, IN THE
 7
            OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS
 8
            FOLLOWS:
 9
            BEGINNING AT A POINT IN THE CENTERLINE OF TOPEKA DRIVE, 40
10
            FEET WIDE, AS SHOWN ON SAID MAP, DISTANT THEREON SOUTH 15°
11
            10' 00" WEST 178.55 FEET FROM THE NORTHEASTERLY TERMINUS OF
12
            THAT CERTAIN COURSE IN THE CENTERLINE OF TOPEKA DRIVE SHOWN
13
            ON SAID MAP AS HAVING A BEARING OF NORTH 15° 10' 00" EAST
14
15          AND LENGTH OP 1055.19 FEET;

16          THENCE SOUTH 74° 50' 00" EAST 56.09 FEET TO THE BEGINNING

17          OF A TANGENT CURVE, CONCAVE TO THE NORTHWEST, HAVING A

18          RADIUS OF 129.86 FEET;

19          THENCE EASTERLY ALONG SAID CURVE 128.40 FEET; TO THE TRUE
20          POINT OF BEGINNING;
21          THENCE TANGENT TO SAID CURVE NORTH 48° 30' 50" EAST 147.14
22          FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE
23          SOUTHEAST, HAVING A RADIUS OF 100.05 FEET;
24          THENCE EASTERLY ALONG SAID CURVE, 125.14 FEET, A RADIAL
25
            LINE TO SAID POINT BEARS NORTH 30° 10' 46" EAST;
26
            THENCE NORTH 10° 52' 46" EAST 45.32 FEET;
27
            THENCE SOUTH 84° 29' 18" EAST 182.82 FEET;
28

                                           4
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 5 of 16 Page ID #:15754




 1          THENCE SOUTH 04° 13' 10" WEST 195.63 FEET TO A POINT IN A
 2          CURVE CONCAVE WESTERLY HAVING A RADIUS OF 175.31 FEET; A
 3          RADIAL LINE TO SAID POINT BEARS NORTH 62° 22' 50” EAST;
 4          THENCE CONTINUING EASTERLY AND SOUTHERLY ALONG SAID CURVE
 5
            THROUGH A CENTRAL ANGLE OF 50° 06' 30" AN ARC DISTANCE OF
 6
            153.32 FEET;
 7
            THENCE TANGENT TO SAID CURVE SOUTH 22° 29' 20" WEST 63.38
 8
            FEET TO THE BEGINNING OF A TANGENT CURVE CONCAVE TO THE
 9
            NORTHWEST HAVING A RADIUS OF 375.00 FEET;
10
            THENCE SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL
11
            ANGLE OF 13° 52' 00" 90.76 FEET TO THE BEGINNING OF A
12
            REVERSE CURVE CONCAVE TO THE SOUTHEAST HAVING A RADIUS OF
13
            161.89 FEET;
14
15          THENCE SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL

16          ANGLE OF 17° 46' 00" 50.20 FEET TO THE BEGINNING OF A

17          REVERSE CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS OF

18          75.69 FEET;

19          THENCE SOUTHWESTERLY AND WESTERLY ALONG SAID CURVE, THROUGH
20          A CENTRAL ANGLE OF 33° 58' 30" 44.88 FEET TO A POINT OF
21          CUSP IN THE NORTHERLY LINE OF SAID PARCEL "A" SAID
22          NORTHERLY LINE BEING A CURVE CONCAVE SOUTHWESTERLY HAVING A
23          RADIUS OF 30.00'; A RADIAL LINE TO SAID POINT BEARS SOUTH
24          38° 26' 10" EAST;
25
            THENCE EASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE
26
            116° 31' 20" AN ARC DISTANCE OF 61.01 FEET;
27
            THENCE SOUTH 10° 54' 50" EAST 92.71 FEET;
28
            THENCE SOUTH 80° 16' 17" WEST 20.00 FEET;

                                           5
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 6 of 16 Page ID #:15755




 1          THENCE NORTH 31° 28' 33" WEST 120.33 FEET;
 2          THENCE NORTH 22° 17' 48" WEST 20.00 FEET TO THE BEGINNING
 3          OF A CURVE CONCAVE NORTHWESTERLY HAVING A RADIUS OF 55.69
 4          FEET;
 5
            THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL
 6
            ANGLE OF 49° 06' 52" AN ARC DISTANCE OF 47.74 FEET TO THE
 7
            BEGINNING OF A REVERSE CURVE CONCAVE SOUTHEASTERLY HAVING A
 8
            RADIUS OF 181.89 FEET;
 9
            THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL
10
            ANGLE OF 17° 46' 00" AN ARC DISTANCE OF 56.40 FEET TO THE
11
            BEGINNING OF A REVERSE CURVE CONCAVE NORTHWESTERLY HAVING A
12
            RADIUS OF 355.00 FEET;
13
            THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL
14
15          ANGLE OF 12° 45' 16" AN ARC DISTANCE OF 79.03 FEET;

16          THENCE NORTH 67° 12' 02" WEST 268.30 FEET;

17          THENCE NORTH 15° 10' 00" EAST 43.00 FEET;

18          THENCE NORTH 47° 02' 30" WEST 175.00 FEET TO THE TRUE POINT

19          OF BEGINNING.
20          PARCEL 2:
21          THE RIGHT OF INGRESS AND EGRESS FOR SAID PROPERTY OVER A
22          ROADWAY EASEMENT FROM TOPEKA DRIVE OVER THAT PORTION OF LOT
23          71, OF TRACT NO. 2605, IN THE CITY OF LOS ANGELES, COUNTY
24          OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
25
            BOOK 27, PAGE 55, ET SEQ., OF MAPS, IN THE OFFICE OF THE
26
            COUNTY RECORDER OF SAID COUNTY, INCLUDED WITHIN A STRIP OF
27
            LAND 30.00 FEET IN WITH, LYING 15.00 FEET ON EACH SIDE OF
28
            THE FOLLOWING DESCRIBED CENTER LINE:

                                           6
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 7 of 16 Page ID #:15756




 1          BEGINNING AT THE SOUTHWESTERLY CORNER OF THE LAND CONVEYED
 2          TO CIRELLA G. SMITH AND HUSBAND, BY DEED RECORDED JULY 8,
 3          1943 AS INSTRUMENT NO. 118, IN BOOK 20132 PAGE 100,
 4          OFFICIAL RECORDS, SAID CORNER BEING DISTANT 261.45 FEET
 5
            NORTHERLY FROM THE SOUTHWESTERLY CORNER OF LOT 71, SAID
 6
            TRACT 2605; THENCE NORMAL TO THE EASTERLY LINE OF TOPEKA
 7
            DRIVE, SOUTH 74° 50' 00” EAST 36.09 FEET TO THE BEGINNING
 8
            OF A TANGENT CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS
 9
            OF 129.86 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE,
10
            128.40 FEET; THENCE TANGENT TO SAID CURVE, NORTH 48° 30'
11
            50" EAST 147.14 FEET TO THE BEGINNING OF A TANGENT CURVE
12
            CONCAVE SOUTHERLY, HAVING A RADIUS OF 100.05 FEET; THENCE
13
            EASTERLY ALONG SAID CURVE, 144.70 FEET; THENCE TANGENT TO
14
15          SAID CURVE, SOUTH 48° 37' 10" EAST, 161.06 FEET TO THE

16          BEGINNING OF A TANGENT CURVE CONCAVE WESTERLY, HAVING A

17          RADIUS OF 175.31 FEET, THENCE SOUTHERLY ALONG SAID CURVE,

18          217.57 FEET; THENCE TANGENT TO SAID CURVE, SOUTH 22° 29'

19          20" WEST 42.15 FEET TO A POINT.
20          n.    The real property located 834 Calle La Primavera,
21    Glendale, California, APN: 5663-036-33, more particularly
22    described as:
23          Parcel 1:
24          Lot 56 of Tract No. 45375, in the City of Glendale, County
25
            of Los Angeles, State of California, as per map recorded in
26
            Book 1128, Page(s) 55 to 63 inclusive of Maps, in the
27
            office of the County Recorder of said County.
28

                                           7
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 8 of 16 Page ID #:15757




 1          Except therefrom all oil and minerals in, on and under said
 2          land as reserved by Benjamin Dreyfus in deeds recorded in
 3          Book 101, Pages 551 and in Book 107, Page 447 both of
 4          Deeds, in said Office of the County Recorder.
 5
            Parcel 2:
 6
            Non-exclusive easements for access, ingress, egress,
 7
            encroachments, maintenance, repair, drainage, support and
 8
            other purposes, all as described in the Master Declaration
 9
            recorded March 7, 1989 as Instrument No. 1989-354873 and
10
            any amendments thereto.
11
            o.    The real property located at 74203 Anastacia Lane,
12
      Palm Desert, California, APN: 684-331-008, more particularly
13
      described as:
14
15          Parcel 1:

16          Lot 56 of Tract No. 45375, in the City of Glendale, County

17          of Los Angeles, State of California, as per map recorded in

18          Book 1128, Page(s) 55 to 63 inclusive of Maps, in the

19          office of the County Recorder of said County.
20          Except therefrom all oil and minerals in, on and under said
21          land as reserved by Benjamin Dreyfus in deeds recorded in
22          Book 101, Pages 551 and in Book 107, Page 447 both of
23          Deeds, in said Office of the County Recorder.
24          Parcel 2:
25
            Non-exclusive easements for access, ingress, egress,
26
            encroachments, maintenance, repair, drainage, support and
27
            other purposes, all as described in the Master Declaration
28

                                           8
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 9 of 16 Page ID #:15758




 1          recorded March 7, 1989 as Instrument No. 1989-354873 and
 2          any amendments thereto.
 3          This application, which deals solely with the Forfeitable
 4    Property, is supported by the finding of guilt as to defendant,
 5
      the finding by the jury that defendant’s interest in the
 6
      Forfeitable Property is subject to forfeiture to the United
 7
      States, and the matters set forth in the accompanying Memorandum
 8
      of Points and Authorities.
 9
      DATED: September 1, 2021           Respectfully submitted,
10
                                         TRACY L. WILKISON
11                                       Acting United States Attorney
12                                       SCOTT M. GARRINGER
                                         Assistant United States Attorney
13                                       Chief, Criminal Division
14
                                         /s/
15                                       BRENT A. WHITTLESEY_
                                         Assistant United States Attorney
16                                       Asset Forfeiture Section
17                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28

                                           9
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 10 of 16 Page ID #:15759




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2     I. INTRODUCTION
 3             Defendant was found guilty to Counts One, Two through
 4     Twelve, Thirteen through Twenty, and Twenty-six of the First
 5     Superseding Indictment in this case, charging him with a
 6     violation of 18 U.S.C. § 1349 (conspiracy to commit wire fraud
 7     and bank fraud), a violation of 18 U.S.C. § 1343 (wire fraud), a
 8     violation of 18 U.S.C. § 1344(2) (bank fraud and attempted bank
 9     fraud), and a violation of 18 U.S.C. § 1956(h) (conspiracy to
10     commit money laundering).      After the verdict was returned, the
11     jury determined that defendant’s interest in the following
12     Forfeitable Property:
13             a.   $74,557.79 in bank funds seized from Bank of America
14     account number ending in 7695 held in the name of Allstate
15     Towing & Transport LLC;
16             b.   $65,990.43 in bank funds seized from Bank of America
17
       account ending in 9700 held in the name of Runyan Tax Service
18
       Inc.;
19
               c.   $451,185.00 in U.S. Currency seized on November 5,
20
       2020, in various areas and backyard of a Tarzana, California
21
       residence;
22
               d.   Oak Offshore black ceramic wrist watch, serial number
23
       LU44845K seized on November 5, 2020 in various areas and
24
       backyard of a Tarzana, California residence;
25
               e.   One Audemars Piguet Royal Oak stainless steel wrist
26
27     watch, serial number LW3397N seized on November 5, 2020 in

28     various areas and backyard of a Tarzana, California residence;


                                           10
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 11 of 16 Page ID #:15760




 1           f.   One Rolex Day-Date watch, serial number W44P7238
 2     seized on October 20, 2020 at the Miami International Airport
 3     from Richard Ayvazyan and Marietta Terabelian;
 4           g.   Sixty Gold Bullion Coins seized on November 5, 2020 in
 5
       various areas and backyard of a Tarzana, California residence;
 6
             h.   One 14 carat yellow gold 24” neck chain seized on
 7
       October 20, 2020 at the Miami International Airport from Richard
 8
       Ayvazyan and Marietta Terabelian;
 9
             i.   One Pair of 14 carat white gold earrings with diamond
10
       stud seized on October 20, 2020 at the Miami International
11
       Airport from Richard Ayvazyan and Marietta Terabelian;
12
             j.   The real property located at 4910 Topeka Drive,
13
       Tarzana, California, APN: 2176-029-031;
14
15           k.   The real property located 834 Calle La Primavera,

16     Glendale, California, APN: 5663-036-33; and

17           l.   The real property located at 74203 Anastacia Lane,

18     Palm Desert, California, APN: 684-331-008

19     was forfeited to the United States.

20           Pursuant to Rule 32.2(b), the government now applies for

21     the entry of the Preliminary Order of Forfeiture of the

22     Forfeitable Property (the proposed order is lodged

23     contemporaneously herewith).       The government also requests that

24     the forfeiture of the Forfeitable Property be stated orally at

25     defendant’s sentencing and set forth in defendant’s Judgment and

26     Commitment Order.

27     ///

28     ///


                                           11
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 12 of 16 Page ID #:15761




 1     II.    ARGUMENT
 2            A.   The Jury Found the Required Nexus Between Defendant's
 3     Crime and the Forfeitable Property
 4            Rule 32.2 of the Federal Rules of Criminal Procedure
 5     provides, in pertinent part:
 6            As soon as practicable after entering a guilty verdict or
 7     accepting a plea of guilty or nolo contendere on any count in an
 8     indictment or information with regard to which criminal
 9     forfeiture is sought, the court must determine whether the
10     government has established the requisite nexus between the
11     property and the offense. . . . The court's determination may be
12     based on . . . any written plea agreement . . . .
13     Fed. R. Crim. P. 32.2(b)(1).       The Advisory Committee Notes for
14     this provision explain that for the preliminary order of
15     forfeiture, the court must determine "if the property was
16     subject to forfeiture under the applicable statute, e.g.,
17     whether the property represented the proceeds of the offense . .
18     . ."   Advisory Committee Notes to Rule 32.2, subdivision (a)
19     (2000 Adoption).     The standard of proof regarding the
20     forfeitability of property in a criminal case is preponderance
21     of the evidence.     See United States v. Najjar, 300 F.3d 466,
22     485-86 (4th Cir. 2002); United States v. Shryock, 342 F.3d 948,
23     991 (9th Cir. 2003) (following Najjar); United States v.
24     DeFries, 129 F.3d 1293, 1312 (D.C. Cir. 1997); United States v.
25     Hernandez-Escarsega, 886 F.2d 1560, 1576-77 (9th Cir. 1989)
26     (interpreting language in 21 U.S.C. § 853); United States v.
27     Bieri, 21 F.3d 819 (8th Cir. 1994)(§ 853).
28            Thus, the only question before the Court in connection with

                                           12
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 13 of 16 Page ID #:15762




 1     the requested entry of the proposed Preliminary Order is whether
 2     the evidence before the Court is enough to establish by a
 3     preponderance of the evidence that there is a nexus between the
 4     specific property to be forfeited, and the offenses to which
 5     defendant was found guilty.      See Rule 32.2(b)(1).
 6           The existence or extent of third-party interests in the
 7     specific property will be determined after the entry of the
 8     preliminary order.     See United States v. Lazarenko, 476
 9     F.3d 642, 648 (9th Cir. 2007) (“Upon a finding that the property
10     involved is subject to forfeiture, a court must promptly enter a
11     preliminary order of forfeiture without regard to a third
12     party’s interests in the property.”).        The preliminary order
13     should be entered promptly in order to avoid unnecessary delay
14     in the forfeiture process and resolve potential third party
15     rights.   United States v. Yeje-Cabrera, 430 F.3d 1, 15 (1st Cir.
16     2005).    The defendant need not be present when the preliminary
17     order is entered. United States v. Segal, 495 F.3d 826, 837-38
18     (7th Cir. 2007).
19           The government is not required to establish the defendant’s
20     ownership of the property either to seize it or to obtain a
21     preliminary order of forfeiture, and third parties are
22     prohibited from intervening in the criminal case, and cannot
23     complain that they have to wait for the ancillary proceeding to
24     assert their rights.     Almeida v. United States, 459 F.3d 377,
25     381 (2d Cir. 2006); 18 U.S.C. § 1963(i).         As explained in the
26     Advisory Committee Notes to Rule 32.2 (2000), the Rule was
27     revised with the intent to eliminate confusion over whether the
28     extent of the defendant’s ownership interest should be

                                           13
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 14 of 16 Page ID #:15763




 1     determined by the finder of fact.        The new rule clarified that
 2     the only question upon conviction or a guilty plea is whether
 3     there is a nexus between the violation of which the defendant
 4     has been convicted (or to which he has pled) and the property
 5     sought - if there is, the court should enter an order forfeiting
 6     “whatever interest a defendant may have in the property without
 7     having to determine exactly what that interest is.”2           A
 8     defendant cannot object to the entry of a preliminary order on
 9     the ground that the property at issue does not belong to him.
10     United States v. Schlesinger, 396 F. Supp. 2d 267, 273 (E.D.N.Y.
11     2005).
12           Here, the jury has already determined that the defendant’s
13     interest in the Forfeitable Property was subject to forfeiture
14     to the United States as property constituting or derived from
15     proceeds obtained, directly or indirectly, as a result of the
16     offenses traceable to one or more violations of 18 U.S.C.
17     §§ 1349, 1343, 1344(2), and 1956.        As such, the requirements of
18     Rule 32.2(b) have been met and the proposed Preliminary Order
19     should be entered.
20     ///
21     ///
22
             2Criminal forfeiture is part of the defendant’s sentence,
23     so it is available only if the defendant is convicted of the
24     underlying substantive offense. Lazarenko, supra. If the
       defendant is convicted, his interest in the property must be
25     forfeited regardless of what that interest is, so it is not
       necessary to determine the extent of the interest. The only
26     issues left to be determined concerning ownership are those of
       non-defendant third parties, whose interests are determined in
27
       the ancillary process. Only after that process is complete does
28     the government obtain a Final Order of Forfeiture.


                                           14
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 15 of 16 Page ID #:15764




 1           B.   The Mechanics of the Criminal Forfeiture
 2           The Preliminary Order of Forfeiture becomes final as to the
 3     defendant at the time of sentencing (or before sentencing, if
 4     defendant consents).     Rule 32.2(b)(3).     After entry of the
 5     preliminary order, the second phase of the forfeiture
 6     proceedings may begin, to determine whether any third party
 7     rights may exist in the specific property to be forfeited.           Fed.
 8     R. Crim. P. 32.2(c)(1).
 9           Accordingly, the government respectfully requests that the
10     Court enter the proposed Preliminary Orders of Forfeiture lodged
11     contemporaneously herewith, authorizing the government to seize
12     the property subject to forfeiture (to the extent it has not
13     already done so) and to commence proceedings governing
14     third-party rights. Fed. R. Crim. P. 32.2(b)(3).          The government
15     will publish notice generally.       Following such notification and
16     completion of any necessary ancillary proceedings, the
17     government will submit, as appropriate, final orders of
18     forfeiture pursuant to Fed. R. Crim. P. 32.2(c).
19     III. FORFEITURE MUST BE PRONOUNCED AT SENTENCING
20           At sentencing, pursuant to Rule 32.2(b)(3) of the Federal
21     Rules of Criminal Procedure, the "order of forfeiture becomes
22     final as to the defendant and shall be made a part of the
23     sentence and included in the judgment."
24           The Court must pronounce the forfeiture conditions orally
25     as part of the sentence imposed on the defendant, and must
26     include the forfeiture in the judgment and commitment order.
27     See United States v. Gaviria, 116 F.3d 1498, 1530 (D.C. Cir.
28     1997) (forfeiture portion of the defendant’s sentence must be

                                           15
     Case 2:20-cr-00579-SVW Document 907 Filed 09/01/21 Page 16 of 16 Page ID #:15765




 1     announced in his presence pursuant to Fed. R. Crim. P. 43(a)).
 2     The government recommends the following language be read to the
 3     defendant and modified as necessary for inclusion in the
 4     judgment and commitment order at the time of his sentencing:
 5                Pursuant to 21 U.S.C. § 853 and Counts One, Two
 6                through Twelve, Thirteen through Twenty, and Twenty-
 7                six of the First Superseding Indictment, defendant
 8                MARIETTA TERABELIAN has forfeited all of her right,
 9                title, and interest in the specific property more
10                particularly described in the Preliminary Orders of
11                Forfeiture entered on [date].
12     IV.   CONCLUSION
13           For the foregoing reasons, the government respectfully
14     requests that the Court forthwith enter the proposed Preliminary
15     Orders of Forfeiture lodged herewith.
16     DATED: _September 1, 2021          Respectfully submitted,
                                          TRACY L. WILKISON
17                                        Acting United States Attorney
18                                        SCOTT M. GARRINGER
                                          Assistant United States Attorney
19                                        Chief, Criminal Division
20
21                                        /s/Brent A. Whittlesey
                                          BRENT A. WHITTLESEY_
22                                        Assistant United States Attorney
                                          Asset Forfeiture Section
23
                                          Attorneys for Plaintiff
24                                        UNITED STATES OF AMERICA
25
26
27
28

                                           16
